                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         SAMUEL LOVE,
                                   7                                                         Case No. 4:19-cv-02333-KAW
                                                        Plaintiff,
                                   8                                                         ORDER TO FILE DISMISSAL WITHIN
                                                 v.                                          60 DAYS
                                   9
                                         OWL EMPIRE LLC, et al.,                             Re: Dkt. No. 10
                                  10
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On August 27, 2019, Plaintiff filed a notice of settlement. Accordingly, the Court vacates

                                  14   all pending deadlines, and Plaintiff shall file a dismissal within 60 days of this order, absent any

                                  15   extension ordered by the Court.

                                  16          IT IS SO ORDERED.

                                  17   Dated: August 28, 2019

                                  18                                                    ______________________________________
                                                                                        KANDIS A. WESTMORE
                                  19                                                    United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
